Name: Council Decision (EU) 2016/2038 of 11 November 2016 establishing the position to be adopted on behalf of the European Union within the relevant committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 7, 16, 37, 44, 45, 46, 48, 53, 78, 80, 83, 86, 87, 99, 105, 107, 110, 121, 128 and 129, the proposal for a UN regulation on heavy duty dual-fuel engine retrofit systems, the proposals for amendments to UN Global Technical Regulations 15 and 16, the proposals for two UN global technical regulations on the measurement procedure for two- or three-wheeled motor vehicles with regard to certain types of emissions and with regard to on-board diagnostics, respectively, and the proposal for a resolution on the common specification of light source categories
 Type: Decision
 Subject Matter: land transport;  organisation of transport;  mechanical engineering;  technology and technical regulations;  deterioration of the environment;  United Nations
 Date Published: 2016-11-22

 22.11.2016 EN Official Journal of the European Union L 314/14 COUNCIL DECISION (EU) 2016/2038 of 11 November 2016 establishing the position to be adopted on behalf of the European Union within the relevant committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 7, 16, 37, 44, 45, 46, 48, 53, 78, 80, 83, 86, 87, 99, 105, 107, 110, 121, 128 and 129, the proposal for a UN regulation on heavy duty dual-fuel engine retrofit systems, the proposals for amendments to UN Global Technical Regulations 15 and 16, the proposals for two UN global technical regulations on the measurement procedure for two- or three-wheeled motor vehicles with regard to certain types of emissions and with regard to on-board diagnostics, respectively, and the proposal for a resolution on the common specification of light source categories THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to, and/or be used on, wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of those prescriptions (the Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (the Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UN regulations adopted under the Revised 1958 Agreement into the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of that Directive, such UN regulations have increasingly been incorporated into Union legislation in the framework of the EU type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 7, 16, 37, 44, 45, 46, 48, 53, 78, 80, 83, 86, 87, 99, 105, 107, 110, 121, 128 and 129, as well as by UN Global Technical Regulations (GTRs) Nos 15 and 16, need to be adapted to reflect technical progress. (5) In order to lay down uniform provisions concerning the approval of heavy duty dual-fuel engine retrofit systems (HDDF-ERS), a new UN regulation should be adopted. (6) In order to lay down uniform technical provisions concerning the measurement procedure for two- or three-wheeled motor vehicles with regard to certain types of emissions and with regard to on-board diagnostics, respectively, two new GTRs should be adopted. (7) In order to lay down uniform provisions concerning the common specification of light source categories, a new resolution (R.E.4) should be adopted. (8) It is appropriate to establish the position to be adopted on behalf of the Union within the relevant committees of UNECE, namely the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the Parallel Agreement, as regards the adoption of those UN acts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union within the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the Parallel Agreement during the period from 14 to 20 November 2016 shall be to vote in favour of the proposals listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 November 2016. For the Council The President P. Ã ½IGA (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Agenda item title Document reference Proposal for Supplement 25 to the 02 series of amendments to UN Regulation No 7 (Position, stop and end-outline lamps) ECE/TRANS/WP.29/2016/75 Proposal for Supplement 8 to the 06 series of amendments to UN Regulation No 16 (Safety-belts, ISOFIX and i-Size) ECE/TRANS/WP.29/2016/98 and informal document WP.29-170-04 Proposal for the 07 series of amendments to UN Regulation No 16 (Safety-belts, ISOFIX and i-Size) ECE/TRANS/WP.29/2016/99 Proposal for Supplement 45 to the 03 series of amendments to UN Regulation No 37 (Filament lamps) ECE/TRANS/WP.29/2016/76 Proposal for Corrigendum 2 to Revision 3 to UN Regulation No 44 (Child restraint systems) ECE/TRANS/WP.29/2016/100 Proposal for Supplement 12 to the 04 series of amendments to UN Regulation No 44 (Child restraint systems) ECE/TRANS/WP.29/2016/101 Proposal for Supplement 12 to the 04 series of amendments to UN Regulation No 44 (Child restraint systems) ECE/TRANS/WP.29/2016/102 Proposal for Supplement 10 to the 01 series of amendments to UN Regulation No 45 (Headlamp cleaners) ECE/TRANS/WP.29/2016/77 Proposal for Supplement 4 to the 04 series of amendments to UN Regulation No 46 (Devices for indirect vision) ECE/TRANS/WP.29/2016/89 Proposal for Supplement 17 to the 04 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/78 Proposal for Supplement 10 to the 05 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/79 Proposal for Supplement 8 to the 06 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2016/80 Proposal for Supplement 19 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2016/81 Proposal for Supplement 1 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2016/82 Proposal for the 04 series of amendments to UN Regulation No 78 (Braking (category L vehicles)) ECE/TRANS/WP.29/2016/114 and informal document GRRF-82-06 Proposal for Supplement 2 to the 03 series of amendments to UN Regulation No 80 (Strength of seats and their anchorages (buses)) ECE/TRANS/WP.29/2016/103 Proposal for Supplement 8 to the 06 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2016/108 Proposal for Supplement 4 to the 07 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2016/109 Proposal for the 01 series of amendments to UN Regulation No 86 (Installation of lighting and light-signalling devices for agricultural vehicles) ECE/TRANS/WP.29/2016/83 Proposal for Supplement 18 to UN Regulation No 87 (Daytime running lamps) ECE/TRANS/WP.29/2016/84 Proposal for Supplement 12 to the original version of Regulation No 99 (Gas-discharge light sources) ECE/TRANS/WP.29/2016/85 Proposal for the 06 series of amendments to UN Regulation No 105 (ADR vehicles) ECE/TRANS/WP.29/2016/90 Proposal for Supplement 5 to the 04 series of amendments to UN Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/91 Proposal for Supplement 6 to the 05 series of amendments to UN Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/92 Proposal for Supplement 6 to the 06 series of amendments to UN Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/93 Proposal for Supplement 1 to the 07 series of amendments to UN Regulation No 107 (General construction of buses and coaches) ECE/TRANS/WP.29/2016/94 Proposal for Supplement 5 to the 01 series of amendments to UN Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2016/95 Proposal for Supplement 9 to UN Regulation No 121 (Identification of controls, tell-tales and indicators) ECE/TRANS/WP.29/2016/96 Proposal for Supplement 1 to the 01 series of amendments to UN Regulation No 121 (Identification of controls, tell-tales and indicators) ECE/TRANS/WP.29/2016/97 Proposal for Supplement 6 to the original version of Regulation No 128 (Light Emitting Diode (LED) light sources) ECE/TRANS/WP.29/2016/86 Proposal for Corrigendum 2 to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2016/104 Proposal for Supplement 5 to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2016/105 Proposal for Supplement 1 to the 01 series of amendments to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2016/106 Proposal for the 02 series of amendments to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2016/107 Proposal for a new Regulation on uniform provisions concerning the approval of Heavy Duty Dual-Fuel Engine Retrofit Systems (HDDF-ERS) to be installed on heavy duty diesel engines and vehicles ECE/TRANS/WP.29/2016/110 Proposal for a draft Resolution on the common specification of light source categories (R.E.4) ECE/TRANS/WP.29/2016/111 Proposal for Amendment 1 to UN Global Technical Regulation No 15 (Worldwide harmonized Light vehicles Test Procedures (WLTP)) ECE/TRANS/WP.29/2016/68 Proposal for Amendment 1 to UN Global Technical Regulation No 16 (Tyres) ECE/TRANS/WP.29/2016/117 Proposal for a new UN global technical regulation on the measurement procedure for two- or three-wheeled motor vehicles with regard to on-board diagnostics ECE/TRANS/WP.29/2016/112 Proposal for a new UN global technical regulation on the measurement procedure for two- or three-wheeled motor vehicles equipped with a combustion engine with regard to the crankcase and evaporative emissions ECE/TRANS/WP.29/2016/66